fz y department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil number dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend c state d date e county dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed under the nonprofit corporation laws in the state of c on d your articles of incorporation state in part that you are formed for the purpose of business and professional networking your application states that you are organized for business and professional networking in e county c your goal is to build long-term relationships with like-minded business people you are a private networking group and are not affiliated with any other group or organization your membership is limited to professionals business owners or similar decision-makers only one member is permitted from each designated business category you host a monthly networking breakfast which is funded by membership dues you also hold and sponsor several networking events for members and guests throughout the year all new members have the option to host a meeting at their place of business this gives a new member the opportunity to provide an in-depth overview of their business and introduce group members to other employees of their company at each meeting one or more members will be designated as the spotlight member each spotlight member will have an opportunity to provide an extended presentation to the group about their business or about a topic of interest related to their industry each member will be scheduled for a one-on-one meeting with another member each month the purpose of these meetings is to obtain in-depth information and knowledge regarding another member’s business and to letter rev catalog number 47628k discuss business development opportunities you will prepare a spreadsheet and circulate it at the beginning of each month new members will be rotated into the cycle your bylaws state that there is no business referral requirement or other rules regarding referrals you later stated in a response to our request for more information that members are requested to report on referral and business opportunity activities in the prior month by and among members and discuss opportunities for business development in the coming month the purpose of the meetings is to provide an opportunity for members to educate each other about their businesses and discuss opportunities for business development and networking among group members to generate business opportunities for member companies you recommend all members should bring business cards to all meetings you will circulate business cards for your guests and any members who may want them each member is required to bring one guest once a year at the meeting the guest will have an opportunity to introduce themselves to the group additionally any member may bring one or more guests to any meeting as bringing guests is encouraged so long as the profession of the guest does not overlap with an existing member members should feel free to bring guests whether or not the guest is a potential new member except with approval of the president each guest may only be brought once in any rolling 12-month_period each member may introduce their guest s at the meeting and provide an opportunity for the guest to give a short presentation approximately one minute new members over any period of time who join and pay all applicable fees and dues if a member refers they will receive a free one-year renewal annual dues are paid yearly in january and will cover the organizational costs of the group the monthly breakfasts and at least time membership fee to join dues are subject_to change at the discretion of the board annual outings there is also a one- you will hold and sponsor at least hour holiday party lunch cruise seminars etc these events will be paid for out of the membership fees other events may be scheduled as deemed appropriate by the president or the membership on a pay to attend or similar basis these may be business development opportunities team-building events or charitable in nature network events or annual outings consisting of a wine tasting happy you have identified that all of your time is spent improving the businesses of your members some of this time may be considered networking between your members the goal of which is to share ideas and information from which members can assist one another you have stated almost all businesses require new customers or clients you create an environment whereby members can actively work together to assist each other with business development and grow their business this may be done through direct introductions to potential clients or referral sources assistance with marketing and business development ideas or implementation or direct business coming from group members any networking is within your group for the purpose of promoting the group’s goals the group generally does not network with other groups or the general_public your meetings are not open to the public meetings generally follow an agenda as such e approximately minutes of open discussion among the members letter rev catalog number 47628k e e -minute session where one or two members provide an in-depth presentation on their roughly business or activities and how the group may assist them in development followed by discussions of referrals or business development opportunities in the past month and ideas for the next month and approximately minutes at the end of the meeting for additional open discussion and questions if a member has already given a presentation as described above updates on the same presentation may be given or present on a topic of interest within their industry meetings run minutes of your meetings you do not keep upon dissolution the board_of directors will cause the affairs of the group to be wound up and all obligations of the group paid in accordance with applicable law any funds remaining at that time will either be i refunded to the members of the group on a pro_rata basis not to exceed the amount contributed by such member or ii donated to a sec_501 of the code charity as determined by the vote of a majority of the members law sec_501 of the code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 defines a business league as an association having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual members in revrul_56_65 1956_1_cb_199 exemption under sec_501 of the code was not granted to a local organization whose principal activity consisted of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption from federal_income_tax under sec_501 as a business league even though it performs functions which are of benefit to the particular industry and the public generally in revrul_59_391 1959_2_cb_151 exemption under sec_501 of the code was denied to an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession the organization was created for the purpose of exchanging information on business prospects and had no common business_interest other than a desire to increase sales of members the revenue_ruling found that the organization's activities were not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members revrul_76_409 1976_2_cb_154 denied exemption under sec_501 of the code to an organization whose principal activity is the publication and distribution of an annual directory consisting almost entirely of members’ names addresses and telephone numbers the directory is distributed free to those members of the business community who are likely to require the services of the profession it was held the publication and distribution of a directory containing the names and addresses of members constitutes advertising for letter rev catalog number 47628k individuals and therefore is the performance of particular services to members rather than an activity aimed at the improvement of general business conditions in indiana retail hardware assn inc v united_states ct_cl the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law you are not described in sec_501 of the code because you are primarily organized and operated to perform particular services for your members you are providing business referrals to both members and consumers this is done through direct introductions to potential clients or referral sources assistance with marketing and business development ideas or implementation or direct business from your group members your membership is limited so that one person represents a designated business category limitation is further emphasized by allowing a guest as long as their profession does not overlap with an existing member your activities are in part geared toward attracting new customers or clients for your members’ businesses you are not described in sec_1_501_c_6_-1 because you are formed and operated to promote your members' businesses your articles of incorporation specifically state your purpose is business and professional networking you are similar to the organization described in revrul_56_65 in that you do not provide a benefit to a particular industry and general_public like the described organization you also allocate a portion of your meetings towards promotion of members’ businesses through presentations and you are primarily operated as a service to your individual members to increase their individual business prospects you are like the organization described in revrul_59_391 because your activities are not directed toward the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of your members your membership consists of individual professionals from different businesses and like the organization in the revenue_ruling your members are not in competition with one another your members do not appear to have a common business_interest other than a mutual desire to further the sales and client lists of the other members you are like the organization described in rev_rul because the nature of your meetings further your primary purpose of promoting the businesses of your members moreover you restrict membership to individual categories which benefits individual members by giving them a competitive edge you are similar to the organization in indiana retail hardware assn inc because your primary activity is the performance of services to members your members actively work together to assist each other with business development and grow their businesses conclusion based on the information provided you are not operated as a business league described in sec_501 of the code your primary purpose is to further the private business interests of your individual members and your activities are not directed toward the improvement of business conditions of one or more lines of business you do not have a common business_interest other than a desire to increase sales of members accordingly you do not qualify for exemption under sec_501 letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 letter rev catalog number 47628k where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
